               Case 2:18-cr-00303-RAJ Document 9 Filed 07/07/20 Page 1 of 1




 1                                                                 The Honorable Richard A. Jones
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     UNITED STATES OF AMERICA,                         NO. CR18-303RAJ
 9
                                 Plaintiff,
10                                                     ORDER UNSEALING
                          v.                           COURT DOCKET
11
12
     ANDREY TURCHIN,
13
      a/k/a, “fxmsp,” et al.,
14
                                 Defendant.
15
16          Having reviewed the United States’ Motion to Unseal Court Docket and the records
17 and files in the above-captioned matter, the Court finds that the circumstances are as set forth
18 in said motion and the request to unseal the court docket is hereby GRANTED.
19          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall unseal the
20 docket in the above-captioned matter, United States v. Andrey Turchin, CR18-303RAJ.
21          IT IS FURTHER ORDERED that the records on file in the above-captioned matters
22 that are otherwise subject to separately filed sealing orders, if any, shall remain under seal.
23          SO ORDERED.
24          DATED this 7th day of July, 2020.
25
26
                                                      A
27                                                    The Honorable Richard A. Jones
                                                      United States District Judge
28

     ORDER UNSEALING COURT DOCKET – 1                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
